Case 4:21-cv-00526 Document 1-2 Filed on 02/18/21 in TXSD Page 1 of 4




                            EXHIBIT B
                  Case 4:21-cv-00526 Document 1-2 Filed on 02/18/21 in TXSD Page 2 of 4
                                                State Of Delaware
                                                         Entity Details

                                                                                                       2/12/2021 3:45:14PM


        File Number: 2099413                                 Incorporation Date / Formation Date: 8/21/1986

        Entity Name: AIRGAS, INC.

         Entity Kind: Corporation                              Entity Type: General

          Residency: Domestic                                          State: DELAWARE

              Status: Good Standing                           Status Date: 10/30/2013

Registered Agent Information

              Name: CAPITOL SERVICES, INC.

            Address: 1675 S STATE ST STE B

                  City: DOVER                                      Country:

               State: DE                                       Postal Code: 19901

              Phone: 800-316-6660

Tax Information

Last AnnualReport Filed:     2019                                  Tax Due: $ 0

Annual Tax Assessment:       $175                              Total Authorized Shares: 1000

Filing History (Last 5 Filings)

  Seq                             Description                No of Pages        Filing Date      Filing Time      Effective Date
                                                                                mm/dd/yyyy                         mm/dd/yyyy

    1    Merger;Restated-Amend Stock<BR>9000010 [Survivor]         7          5/23/2016         8:04 AM        5/23/2016

    2    Merger [Survivor]                                         2          5/10/2007         5:45 PM        5/10/2007

    3    Stock Designation                                         9          5/8/2007          1:50 PM        5/8/2007

    4    Merger [Survivor]                                         2          4/1/2004          10:27 AM       4/1/2004

    5    Merger [Survivor]                                         2          4/1/2003          11:30 AM       4/1/2003
                  Case 4:21-cv-00526 Document 1-2 Filed on 02/18/21 in TXSD Page 3 of 4
                                                  State Of Delaware
                                                       Entity Details

                                                                                                  2/12/2021 3:47:39PM


        File Number: 5032015                            Incorporation Date / Formation Date: 9/1/2011

        Entity Name: AIRGAS USA, LLC

         Entity Kind: Limited Liability Company            Entity Type: General

          Residency: Domestic                                      State: DELAWARE

              Status: Good Standing                       Status Date: 7/31/2015

Registered Agent Information

              Name: THE CORPORATION TRUST COMPANY

            Address: CORPORATION TRUST CENTER 1209 ORANGE ST

                  City: WILMINGTON                              Country:

               State: DE                                   Postal Code: 19801

              Phone: 302-658-7581

Tax Information

Last AnnualReport Filed:     0                                 Tax Due: $ 0

Annual Tax Assessment:       $300                           Total Authorized Shares:

Filing History (Last 5 Filings)

  Seq                             Description            No of Pages         Filing Date    Filing Time      Effective Date
                                                                             mm/dd/yyyy                       mm/dd/yyyy

    1    Merger [Survivor]                                     2           9/27/2019       11:18 AM       9/27/2019

    2    Merger [Survivor]                                     1           9/15/2017       1:14 PM        11/1/2017

    3    Merger [Survivor]                                     1           8/28/2017       10:43 AM       8/28/2017

    4    Merger [Survivor]                                     1           10/4/2016       9:30 AM        10/4/2016

    5    Merger [Survivor]                                     1           10/3/2016       11:38 AM       10/3/2016
2/12/2021         Case 4:21-cv-00526 Document  1-2
                                        BUSINESS     Filed on 02/18/21
                                                 ORGANIZATIONS             in TXSD
                                                               INQUIRY - VIEW ENTITY Page 4 of 4

TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                        BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                801511221                                 Entity Type:   Foreign Limited Liability Company (LLC)
 Original Date of Filing:      November 21, 2011                         Entity Status: In existence
 Formation Date:               N/A
 Tax ID:                       14531537349                               FEIN:
 Name:                         Airgas USA, LLC
 Address:                      259 N. Radnor-Chester Rd. Ste 100
                               Radnor, PA 19087 USA
 Fictitious Name:              N/A
 Jurisdiction:                 DE, USA
 Foreign Formation             September 1, 2011
 Date:

                                                                                                                                 ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES                MANAGEMENT            ASSUMED NAMES                ENTITIES

   Name                                               Address                                                    Inactive Date
   C T Corporation System                             1999 Bryan St., Ste. 900
                                                      Dallas, TX 75201-3136 USA


   Order      Return to Search



 Instructions:
     To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?:Sfiling_number=801511221&:Nsession_id=57135573&:Ndocument_number=102797…   1/1
